     Case 2:18-cv-04241-DJH Document 30 Filed 01/16/19 Page 1 of 4



 1   Michael T. Liburdi (#021894)
     Daniel B. Seiden (#026728)
 2   GREENBERG TRAURIG, LLP
     2375 East Camelback Road, Suite 700
 3   Phoenix, Arizona 85016
     Telephone: 602.445.8000
 4   Facsimile: 602.445.8100
     Email: liburdim@gtlaw.com
 5           seidend@gtlaw.com
 6   Brett W. Johnson (#021527)
     Colin P. Ahler (#023879)
 7   Andrew Sniegowski (#031664)
     SNELL & WILMER L.L.P.
 8   One Arizona Center
     400 East Van Buren, Suite 1900
 9   Phoenix, Arizona 85004-2202
     Telephone: 602.382.6000
10   Facsimile: 602.382.6070
     Email: bwjohnson@swlaw.com
11            cahler@swlaw.com
              asniegowski@swlaw.com
12
     Anni L. Foster (#023643)
13   General Counsel
     OFFICE OF ARIZONA GOVERNOR DOUGLAS. A. DUCEY
14   1700 West Washington Street
     Phoenix, Arizona 85007
15   Telephone: 602.542.4331
     Email: afoster@az.gov
16
     Attorneys for Defendant Doug Ducey
17
                         UNITED STATES DISTRICT COURT
18
                                   DISTRICT OF ARIZONA
19
     William Price Tedards, Jr.; Monica Wnuk;     Case No. 2:18-cv-4241-PHX-DJH
20
     Barry Hess; Lawrence Lilien; and Ross
21   Trumble,                                     MOTION FOR EXPEDITED RULE
                                                  16 CONFERENCE
22                           Plaintiffs,
     v.                                           Assigned to Hon. Diane J. Humetewa
23
24   Doug Ducey, Governor of Arizona, in his
     official capacity, and Jon Kyl, Senator of
25   Arizona, in his official capacity,
26                           Defendants.
27
28

     PHX 332874958
                                                                Case 2:18-cv-04241-DJH Document 30 Filed 01/16/19 Page 2 of 4


                                                                       Defendant Governor Ducey respectfully moves this court to set a status
                                                            1

                                                            2   conference in the above captioned matter pursuant to Fed. R. Civ. P. 16(a) (authorizing

                                                            3   courts, in their discretion, to direct attorneys for the parties to appear for a conference).
                                                            4
                                                                In support of this Motion, Governor Ducey states the following:
                                                            5
                                                                       1.       This case implicates matters of constitutional importance. Plaintiffs are
                                                            6

                                                            7   asking this Court to strike down as unconstitutional Arizona’s Senate vacancy statute,

                                                            8   A.R.S. § 16-222; to require the Governor to set a general election (and, necessarily
                                                            9
                                                                under Arizona law, a primary election) before August 25, 2019; and to unseat Martha
                                                           10
                                                                McSally from her place representing Arizona in the United States Senate.
                                                           11
                                                                       2.       There are three separate motions currently before the Court: (a) Governor
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
   G REENBERG T RAURIG
                            PHOENIX, ARIZONA 85016




                                                           13   Ducey’s Rule 12(b)(6) Motion to Dismiss [Doc. 21]; (b) Plaintiffs’ Renewed Motion for
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                                Preliminary Injunction and Permanent Injunction Pursuant to Rule 65(a)(2) [Doc. 14];
                                                           15
                                                                and (c) Plaintiffs’ Motion to Consolidate Preliminary Injunction Hearing with a Trial on
                                                           16

                                                           17   the Merits under Rule 65(a)(2) [Doc. 16].

                                                           18          3.       The Plaintiffs have not filed a Notice of Constitutional Question in
                                                           19
                                                                accordance with Fed. R. Civ. P. 5.1(a)(1)(B).
                                                           20
                                                                       4.       The Attorney General of the State of Arizona has not been served with
                                                           21

                                                           22   this action in accordance with Fed. R. Civ. P. 5.1(a)(2).

                                                           23          5.       Senator McSally has not been served with this action.
                                                           24
                                                                       6.       A status conference would provide an opportunity for the court to discuss
                                                           25
                                                                with the parties (i) the scheduling of a hearing or hearings on the motion to dismiss and
                                                           26

                                                           27   motion for preliminary injunction, (ii) whether such a hearing or hearings would require

                                                           28   the presentation of evidence and witnesses, (iii) whether the motion for preliminary
                                                                                                             2
                                                                PHX 332874958
                                                                Case 2:18-cv-04241-DJH Document 30 Filed 01/16/19 Page 3 of 4


                                                                injunction can proceed in the absence of the Attorney General of Arizona and Sen.
                                                            1

                                                            2   McSally, and (iv) all such other matters as are of interest to the Court.

                                                            3          7.       Such a status conference would assist the Court in the efficient
                                                            4
                                                                management of this case, to the benefit of the Court and the parties.
                                                            5
                                                                       NOW THEREFORE, Gov. Ducey respectfully requests that the Court set a Rule
                                                            6

                                                            7   16 conference at its earliest convenience.

                                                            8

                                                            9
                                                                       DATED this 16th day of January, 2019.
                                                           10

                                                           11
                                                                                                             By:/s/ Michael T. Liburdi
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12                                                    Michael T. Liburdi
                                                                                                                 Daniel B. Seiden
   G REENBERG T RAURIG
                            PHOENIX, ARIZONA 85016




                                                           13
                                                                                                                 GREENBERG TRAURIG, LLP
                                (602) 445-8000




                                                           14                                                    2375 East Camelback Road, Suite 700
LAW OFFICES




                                                                                                                 Phoenix, Arizona 85016
                                                           15
                                                                                                                   Brett W. Johnson
                                                           16                                                      Colin P. Ahler
                                                                                                                   Andrew Sniegowski
                                                           17                                                      SNELL & WILMER L.L.P.
                                                                                                                   One Arizona Center
                                                           18                                                      400 East Van Buren, Suite 1900
                                                                                                                   Phoenix, Arizona 85004-2202
                                                           19
                                                                                                                   Anni L. Foster
                                                           20                                                      General Counsel
                                                                                                                   Office of Arizona Governor Douglas A.
                                                           21                                                      Ducey
                                                                                                                   1700 West Washington Street
                                                           22                                                      Phoenix, Arizona 85007
                                                           23                                                      Attorneys for Defendant Doug Ducey
                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                               3
                                                                PHX 332874958
                                                                Case 2:18-cv-04241-DJH Document 30 Filed 01/16/19 Page 4 of 4



                                                            1                               CERTIFICATE OF SERVICE
                                                            2         I hereby certify that on January 16, 2019, I electronically transmitted the attached
                                                                       document to the Clerk's Office using the CM/ECF System for filing and transmittal
                                                            3          of a Notice of Electronic Filing to the CM/ECF registrants.
                                                            4

                                                            5                                             By: /s/ Jacqueline Thomas
                                                                                                              Employee, Greenberg Traurig, LLP
                                                            6

                                                            7

                                                            8

                                                            9

                                                           10

                                                           11
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
   G REENBERG T RAURIG
                            PHOENIX, ARIZONA 85016




                                                           13
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                            4
                                                                PHX 332874958
